 Case 18-17811        Doc 198    Filed 07/21/21 Entered 07/21/21 14:13:58            Desc Main
                                  Document     Page 1 of 6

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                            )     Chapter 7
                                                  )
         THOMAS O’NEILL,                          )     Case No. 18-17811
                                                  )
                       Debtor.                    )     Hon. A. Benjamin Goldgar

                                 CERTIFICATE OF SERVICE

         I, Catherine Steege, an attorney, certify that on July 21, 2021, I served the Notice of

Trustee’s Final Report and Applications for Compensation and Deadline to Object (NFR)

on all counsel of record listed on the Court’s ECF Service List by the Court’s ECF service and as

indicated to the parties on the Service List by First Class U.S. Mail, postage prepaid and properly

addressed.

                                               /s/ Catherine Steege
                                                  Catherine Steege
 Case 18-17811        Doc 198   Filed 07/21/21 Entered 07/21/21 14:13:58   Desc Main
                                 Document     Page 2 of 6

                                     SERVICE LIST
                                       18-17811

VIA ECF Notification:

     Firas M. Abunada fmabunada@jprlaw.net
     Peter C Bastianen ND-Four@il.cslegal.com
     John S Biallas jsb70@comcast.net
     Elizabeth R Brusa elizabeth.brusa@usdoj.gov
     Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
     Michael K Desmond mdesmond@fslegal.com
     Timothy M Kelly tkelly@scannelllaw.com
     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     David P Lloyd courtdocs@davidlloydlaw.com
     Thomas M Lombardo tlombardo@dimontelaw.com,
      MRUSSELL@DIMONTELAW.COM;kgezunterman@dimontelaw.com
    Jacqueline Opyd jdo@jtlawllc.com, lld@jtlawllc.com
    Michael J Palumbo michael@gplawllc.com, anthony@gplawllc.com
    Thomas J Scannell tomscannell@scannelllaw.com
    M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov,
      gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov
    Jean Soh jsoh@polsinelli.com, chicagodocketing@polsinelli.com
    Thomas W Toolis twt@jtlawllc.com, lld@jtlawllc.com;reception@jtlawllc.com
    Amanda J Wiese bankruptcy@hsbattys.com,
   bk4hsbm@gmail.com; hbm@ecf.courtdrive.com


By First Class Mail:

Sandra T. Rasnak, Esq.                      Thomas O’Neill
U.S. Trustee's Office                       5805 Rose Ave., Apt. 6
Suite 800                                   Countryside, IL 60525
219 S. Dearborn Street
Chicago, Illinois 60606
Adam Kiwior                                 Ainslee Lautenbach
11828 Brook Ct.                             10733 White Tail Run
Frankfort, IL 60423                         Orland Park, IL 60467
America Express Head Office                 Bill Biros
World Financial Center                      10941 S. Washtenaw
200 Vesey Street                            Chicago, IL 60655
New York, NY 10285
Bob & Pam Persak                            Bob Persak Sr.
13574 Cambridge Dr.                         13755 Golden Oak Dr.
Lemont, IL 60439                            Homer Glen, IL 60491
 Case 18-17811         Doc 198    Filed 07/21/21 Entered 07/21/21 14:13:58   Desc Main
                                   Document     Page 3 of 6


Bob Persak Sr.                                Chicago Housing Inc.
13574 Cambridge Dr.                           4615 Center Blvd., Apt. 1904
Lemont, IL 60439                              Long Island City, NY 11109
DAS Properties                                Dave Lautenbach
PO Box 9590                                   10733 White Tail Run
Naperville, IL 60567                          Orland Park, IL 60467
Dave Lewandowski                              Discover
10539 Misty Hill                              PO Box 15316
Orland Park, IL 60462                         Wilmington, DE 19850
Ellott Aronson                                Faith Baptist Church
250 West St., Apt. 9E                         1280 Armour Rd.
New York, NY 10013                            Bourbonnais, IL 60914
Finance of America                            Fund That Flip, Inc.
1011 Warrenville Road, Ste. 325               c/o Gingo Palumbo Law Group LLC
Lisle, IL 60532                               4700 Rockside Rd., Suite 440
                                              Independence, OH 44131
Fund That Flip, Inc.                          Gary Davidson
79 Madison Ave                                13963 S. Bell Rd.
New York, NY 10016                            Homer Glen, IL 60491
Home Depot Credit Services                    Hope Lautenbach
PO Box 790328                                 10733 White Tail Run
St. Louis, MO 63179                           Orland Park, IL 60467
James P. Mulder                               Jeannette Leavitt
13225 Birds Eye Ct.                           5730 S. Kenwood Ave.
Plainfield, IL 60585                          Chicago, IL 60637
Jeff Gallichio                                JoAnn Watze
23313 Sunburst Point                          4131 40th Av., S.
Frankfort, IL 60423                           Minneapolis, MN 55406
JoAnn Watze & Nancy Lutz                      Jonathan Lautenbach
4131 40th Ave., S.                            10733 White Tail Run
Minneapolis, MN 55406                         Orland Park, IL 60467
Ken Lautenbach II                             Kenneth Lauten III
10635 White Tail Run                          15112 W. 102nd Ave.
Orland Park, IL 60467                         Dyer, IN 46311
Laurence Lautenbach                           Lautenbach Family Trust
18411 S. 115th Ave.                           18410 S. 115 Ave.
Chicago, IL 60647                             Orland Park, IL 60467
 Case 18-17811      Doc 198    Filed 07/21/21 Entered 07/21/21 14:13:58     Desc Main
                                Document     Page 4 of 6


Liangmo Yang                               Liberty Mutual Insurance
20 Donatello Ct.                           c/o The Leviton Law Firm, Ltd.
Monmouth Junction, NJ 08852                3 Golf Center, Ste. 361
                                           2550 W. Golf Road
                                           Rolling Meadows, IL 60008
Linda O’Neill                              Mary Wallace
c/o Kulerski Cornelison Law Firm           9401 Sproat Ave
1S 660 Midwest Av. #320                    Oak Lawn, IL 60453
Oakbrook Terrace, IL 60181
Meghan Mulvihill                           Menards
2445 Cherry Lane                           HSBC Retail Services
Northbrook, IL 60062                       3300 Ludington St.
                                           Escanaba, MI 49829
Paul Stanton                               Pieter Lautenbach
157 W. Main St., Apt. 312                  10733 White Tail Run
Whitewater, WI 53190                       Orland Park, IL 60467
RealtyShares                               Robert Anglea
525 Market St., Ste. 2800                  4742 N. 2250W Rd.
San Francisco, CA 94105                    Bourbonnais, IL 60914
Sam Marzo                                  Schilling Lumber
13551 Cambridge Dr.                        9901 W. 191st St.
Lemont, IL 60439                           Mokena, IL 60448
Scott Netterville                          Shannon E Bauer Aronson
c/o Faith Baptist Church                   250 West St., Apt. 9E
1280 Armor Rd.                             New York, NY 10013
Bourbonnais, IL 60914
Sherman Yang                               Stacy O’Neill
4615 Center Blvd., Apt. 1904               2925 E. Grange Ave.
Long Island City, NY 11109                 Cudahy, WI 53110
Steve Banaszek                             Trevell Lewis, Chi Muni-Lewis
14413 Rathfarn Dr.                         c/o Keil M. Larson
Homer Glen, IL 60491                       35 E. Wacker Drive, Ste. 650
                                           Chicago, IL 60601
Visa                                       William McDermott
USPS FCU                                   1161 Hickory Creek Dr.
PO Box 672051                              New Lenox, IL 60451
Dallas, TX 75267-2021
Wiedner & McAuliffe, Ltd.                  Nationstar Mortgage LLC d/b/a Mr. Cooper
1 N. Franklin St.                          RAS Crane LLC
Floor 19                                   10700 Abbotts Bridge Road, Suite 170
Chicago, IL 60606                          Duluth, GA 30097-8461
 Case 18-17811       Doc 198    Filed 07/21/21 Entered 07/21/21 14:13:58      Desc Main
                                 Document     Page 5 of 6


PRA Receivables Management, LLC             American Express National Bank
PO Box 41021                                c/o Becket and Lee LLP
Norfolk, VA 23541-1021                      PO Box 3001
                                            Malvern PA 19355-0701
Byline Bank                                 Byline Bank
180 N. LaSalle St.                          Thomas Lombardo Esq
Suite 400                                   216 Higgins Rd
Chicago, IL 60601-2504                      Park Ridge, IL 60068-5706
Capital One Bank (USA), N.A.                Commonwealth Edison Company
PO Box 71083                                Bankruptcy Department
Charlotte, NC 28272-1083                    1919 Swift Drive
                                            Oakbrook, IL 60523-1502
Internal Revenue Service                    Discover Financial Services LLC
Centralized Insolvency Operations           PO Box 3025
PO Box 7346                                 New Albany OH 43054-3025
Philadelphia, PA 19101-7346
Ferguson Enterprises, Inc.                  Finance of America Commercial LLC
Mark A. Kirkorsky, P.C.                     Polsinelli Pc Jean Soh
P.O. Box 25287                              150 North Riverside
Tempe, AZ 85285-5287                        Chicago, IL 60606-1598
JPMorgan Chase Bank, National Association   JoAnn Watzke
National Bankruptcy Department              181 Beeney Road SE
P.O. Box 29505 AZ1-1191                     Port Charlotte, FL 33952-9708
Phoenix, AZ 85038-9505
JoAnn Watzke and Nancy Lutz                 Joseph L. Whipple (#021391)
181 Beeney Road SE                          Mark A. Kirkorsky, P.C.
Port Charlotte, FL 33952-9708               P.O. Box 25287
                                            Tempe, AZ 85285-5287
Linda O’Neill                               Mary Wallace
1861 Black Road                             Frankfort Law Group
Joliet, IL 60435-3591                       10075 W Lincoln Highway
                                            Frankfort, IL 60423-1272
Mr. Cooper                                  Nationstar Mortgage LLC
8950 Cypress Waters Blvd.                   RAS Crane LLC
Coppell, TX 75019-4620                      10700 Abbotts Bridge Road
                                            Suite 170
                                            Duluth, GA 30097-8461
Nationstar Mortgage LLC d/b/a Mr. Cooper    PNC Bank, N.A.
ATTN: Bankruptcy Dept                       PO Box 94982
PO Box 619096                               Cleveland, OH 44101-4982
Dallas, TX 75261-9096
 Case 18-17811      Doc 198    Filed 07/21/21 Entered 07/21/21 14:13:58        Desc Main
                                Document     Page 6 of 6


Ras Crane, LLC                             RE/Max 1st Service
Bankruptcy Department                      15637 S. 94th Ave.
10700 Abbott’s Bridge Road, Suite 1        Orland Park, IL 60462-4722
Duluth, GA 30097-8458
Robert Anglea                              Sam Marzo
4742 N. 2250W Rd.                          14623 Clover Lane
Bourbonnais, IL 60914-4261                 Homer Glen, IL 60491-6983
Schilling Lumber                           Synchrony Bank
9801 W. 191st St.                          c/o PRA Receivables Management, LLC
Mokena, IL 60448-8354                      PO Box 41021
                                           Norfolk VA 23541-1021
Bill Biros, Jr.                            David P Lloyd
Scannell & Associates, P.C.                David P. Lloyd, Ltd.
9901 South Western Ave., Suite 100         615B S. LaGrange Rd.
Chicago, IL 60643-1800                     LaGrange, IL 60525-6864
Linda I O’Neill                            Patrick S Layng
4420 W. 87th Place                         Office of the U.S. Trustee, Region 11
Hometown, IL 60456-1008                    219 S Dearborn St
                                           Room 873
                                           Chicago, IL 60604-2027
Department of Treasury                     Schilling Brothers Lumber of Illinois, Inc.
Internal Revenue Service                   8900 Wicker Ave.
230 S. Dearborn                            Saint John, IN 46373
Room 2600, M/S 5014CHI
Chicago, IL 60604
